Citation Nr: 9907089	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  97-06 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for pelvic 
pain syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The appellant had active service from August 1988 to December 
1988, with 6 months and 4 days of prior inactive service and 
other service subsequent to December 1988.

This appeal arises from the April 1992 rating decision from 
the New York, NY Regional Office (RO) that granted service 
connection for pelvic pain syndrome with an evaluation of 10 
percent disabling.  The rating action indicated that the 
pelvic pain was a manifestation of the femoral neck stress 
fracture the veteran incurred during service.  The rating was 
reported to be based on limitation of motion and pain, and 
the rating code selected by the RO was 5299-5003.  The 
appellant received notice of the April 1992 rating decision 
in February 1993.  A Notice of Disagreement was filed in 
March 1993 and a Statement of the Case was issued in June 
1993.  In December 1993, she resubmitted the Notice of 
Disagreement.  In February 1994, a letter was sent to her to 
the effect that a timely substantive appeal had not been 
filed in response to the June 1993 Statement of the Case.  In 
August 1994, she indicated that the Statement of the Case was 
sent to the incorrect address and she had not received it.  
She additionally requested a hearing.  At the October 1994 
hearing at the RO before a local hearing officer, she 
received a copy of the June 1993 Statement of the Case and 
indicated she was appealing it.  The hearing officer found 
that the December 1993 resubmitted Notice of Disagreement 
would be considered to be the appellant's substantive appeal. 

Another hearing at the RO before a local hearing officer was 
held in July 1998.  In January 1998 the appellant requested a 
hearing at the RO before a Member of the Board.  In writing 
in January 1999, she canceled her request for a hearing at 
the RO before a Member of the Board.





REMAND

The appellant contends that the RO erred by failing to grant 
a higher rating for the service connected pelvic pain 
syndrome. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that in evaluating a 
service connected disability involving a joint, functional 
loss due to pain under 38 C.F.R. § 4.40 and functional loss 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. § 4.45 must be 
considered.  The Court also held that the functional loss, if 
feasible, should be determined by reference to additional 
range of motion loss.  It was explained that the diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45 and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 did not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including during flare ups.  The examinations of 
record are inadequate as they do not discuss functional loss 
in terms of additional loss of range of motion.

A neurological examination should additionally be afforded to 
the appellant pursuant to the appellant's complaints of 
weakness and numbness of the right leg.  The examiner should 
indicate whether it is at least as likely as not that the 
weakness and numbness the appellant reports is attributable 
to the service connected disability.  

Additionally, there is an indication in the record that the 
appellant has been treated at the Brooklyn, New York VA 
medical center and by Raghava R. Polavarapu, M.D.  Treatment 
records from this facility and Dr. Polavarapu should be 
requested prior to the VA examinations.  VA has a duty to 
assist the appellant in the development of facts pertaining 
to this claim.  The Court has held that the duty to assist 
the claimant in obtaining and developing available facts and 
evidence to support her claim includes obtaining all relevant 
medical records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should contact the appellant 
and obtain the names and addresses of all 
health care providers who treated her for 
the service connected disability in 
recent years.  Thereafter, the RO should 
obtain legible copies of all records that 
have not already been obtained, including 
those from Brooklyn, New York VA medical 
center and Raghava R. Polavarapu, M.D.

2.  Following completion of the above 
action, the appellant should be afforded 
VA orthopedic and neurologic examinations 
to determine the current severity of 
service connected disability.  The claims 
folder must be made available to the 
examiners prior to the examinations.  All 
indicated diagnostic tests must be 
performed.  The examiners should 
describe, specifically, all 
manifestations of the service connected 
disability.
 
The orthopedic examiner should determine 
whether the pain the appellant suffers is 
at least as likely as not attributable to 
the service connected disability.  The 
examiner should additionally determine 
whether the appellant's service connected 
disability affects a joint, and if so, 
the examiner should evaluate the 
disability in relation to its history 
with emphasis on the limitation of 
activity and functional loss due to pain 
imposed by the disability at issue in 
light of the whole recorded history.

The examiner should indicate whether 
there is limitation of motion of the 
right hip.  For VA purposes, hip flexion 
is considered to be from 0 to 125 degrees 
and hip abduction is from 0 to 45 
degrees.  The examiner must note if there 
is any pain, weakened movement, excess 
fatigability, or incoordination on 
movement attributable to the service 
connected disability, and whether there 
is likely to be additional range of 
motion loss of the service connected 
disability due to any of the following:  
(1) pain on use, including flare ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
above determinations must, if feasible, 
be expressed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare ups under § 
4.45.  If the examiner is unable to make 
such a determination, it should be so 
indicated on the record.  

The neurological examiner should 
determine whether the appellant has any 
neurological manifestations referable to 
the service connected disability at 
issue.  If so, all such manifestations 
should be described in detail.  This 
should include the nerve and the 
functions affected by any involved nerve.  
All factors upon which any medical 
opinion is based must be set forth for 
the record.

3.  After completion of the requested 
development, the RO should review the 
appellant's claim on the basis of all the 
evidence of record.  Consideration should 
be given to 38 C.F.R. §§ 4.40 and 4.45 
and the provisions of DeLuca.  If the 
action taken remains adverse to the 
appellant, she and her representative 
should be furnished a Supplemental 
Statement of the Case.  This should 
include consideration and discussion of 
38 C.F.R. § 3.655 if the appellant fails 
to appear for the scheduled examinations.  
If the appellant fails to appear for a 
scheduled examination, the RO should 
include verification in the claims file 
as to date the examination was scheduled 
and the address to which notification was 
sent.  Consideration should also be given 
to the recent case of Fenderson v. West, 
No. 96-947 (U.S. Vet. App. Jan. 20, 
1999).  Therein, the Court held that, 
with regard to initial ratings following 
the grant of service connection, separate 
ratings can be assigned for separate 
periods of time based on the facts 
found-a practice known as "staged" 
ratings.  The appellant and her 
representative should then be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but she may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).  The purpose of this REMAND is to 
obtain additional information.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals
	(Continued on Next Page)
Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 6 -


